United States Court of Appeals
                     For the First Circuit


No. 02-2688

          IRENE CRUZ-VARGAS, ELI ROGELIO FIGUEROA-CRUZ
                 AND LUIS ROGELIO FIGUEROA-CRUZ,

                    Plaintiffs, Appellants,

                               v.

                 R.J. REYNOLDS TOBACCO COMPANY,

                      Defendant, Appellee,

         R.J.R. NABISCO, INC., NABISCO GROUP HOLDINGS,

                          Defendants.



                          ERRATA SHEET

     The opinion of this Court, issued on October 28, 2003,
should be amended as follows:

1. p9, lines 12-13: Delete "prevalence of the habit," insert in
its place "difficulty of abandoning the habit"

2. p11, line 7: After citation, insert new sentence, including
moving current footnote 7 as indicated:

    This rule is particularly applicable to the
    "testimony of an expert witness . . . where the
    testimony bears on technical questions . . . beyond
    the competence of lay determination."     Quintana-
    Ruiz, 303 F.3d at 76-77 (quoting Webster v.
    Offshore Food Serv., Inc., 434 F.2d 1191, 1193 (5th
    Cir. 1970)(internal citation omitted)(ellipses in
    original).   This is such a case.      The "common
    knowledge" defense is assessed objectively [move
    current fn 7 here], and, despite the nomenclature,
    it is a technical question involving methods,
    financing, and sources of research beyond the
     competence of lay determination, at least when
     pertaining to history forty or fifty years removed
     from the time of trial.

3.   p11, line 7:     begin   a   new   paragraph   with   the   sentence
"Martinez' research..."